Opinion issued September 29, 2015




                                    In The

                            Court of Appeals
                                  For The

                        First District of Texas
                         ————————————
                            NO. 01-14-00682-CR
                          ———————————
                  CORY BERNARD SANDERS, Appellant
                                     V.
                     THE STATE OF TEXAS, Appellee



                  On Appeal from the 230th District Court
                          Harris County, Texas
                      Trial Court Case No. 1430307



                           MEMORANDUM OPINION

     Pursuant to an agreement with the State, appellant, Cory Bernard Sanders,

pleaded guilty to the offense of aggravated robbery with a deadly weapon.1 The

1
     See TEX. PENAL CODE ANN. § 29.03 (West 2011).
trial court accepted the plea agreement, assessed appellant’s punishment at

confinement for twenty years, and certified that this is a plea-bargained case and he

has no right of appeal. Appellant filed a pro se notice of appeal. We dismiss the

appeal.

      In a plea-bargained case, a defendant may appeal only those matters that

were raised by written motion and ruled on before trial or after obtaining the trial

court’s permission to appeal. TEX. CODE CRIM. PROC. ANN. art 44.02 (West 2006);

TEX. R. APP. P. 25.2(a)(2). An appeal must be dismissed if a certification showing

that the defendant has a right of appeal has not been made part of the record. TEX.

R. APP. P. 25.2(d).

      Here, the trial court’s certification is included in the record and states that

this is a plea-bargained case and appellant has no right of appeal. See TEX. R. APP.

P. 25.2(a)(2). The record supports the trial court’s certification. See Dears v. State,

154 S.W.3d 610, 615 (Tex. Crim. App. 2005). Because appellant has no right of

appeal, we must dismiss this appeal. See Chavez v. State, 183 S.W.3d 675, 680

(Tex. Crim. App. 2006) (“A court of appeals, while having jurisdiction to ascertain

whether an appellant who plea-bargained is permitted to appeal by Rule 25.2(a)(2),

must dismiss a prohibited appeal without further action, regardless of the basis for

the appeal.”).




                                          2
      Accordingly, we dismiss the appeal for want of jurisdiction. We dismiss all

pending motions as moot.



                                PER CURIAM


Panel consists of Justices Keyes, Massengale, and Lloyd.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           3